Citation Nr: 1202787	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  03-02 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2001 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In January 2010, the Board remanded this claim in order for additional evidentiary development to be conducted, including scheduling the Veteran for a VA examination.  All requested development has been completed and the claim has been returned to the Board for adjudication.  


FINDINGS OF FACT

1.  The preponderance of the evidence demonstrates that the Veteran's service-connected type II diabetes mellitus requires the use of an oral hypoglycemic medication on a daily basis and a restricted diet.  There is no competent lay or medical evidence that shows his diabetes mellitus requires insulin injections or regulation of activities.  

2.  The preponderance of the evidence demonstrates that the Veteran suffers from diabetic nephropathy manifested by microalbuminuria and hypertension.  There is no lay or medical evidence of constant or recurring albumin with hyaline and granular casts or red blood cells, constant albuminuria with some edema, or definite decrease in kidney function.  Nor is there evidence that the Veteran experiences persistent edema and albuminuria with BUN between 40 and 80 mg, creatinine between 4 to 8 mg, or generalized poor health.  However, the Veteran's hypertension requires continuous medication for control and is manifested by systolic blood pressure readings occasionally 160 or more.  There is no evidence that the Veteran's hypertension is manifested by diastolic or systolic blood pressure readings predominately 110 or 200 or more, respectively.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an initial disability rating higher than 20 percent for service-connected type II diabetes mellitus have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.119, Diagnostic Code 7913 (2011).

2.  The schedular criteria for a separate 30 percent disability rating, but no higher, for diabetic nephropathy manifested by microalbuminuria and hypertension have been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.115, Diagnostic Codes 7101, 7541 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the RO sent the Veteran a letter in July 2005 that informed him of the evidence and information necessary to substantiate his increased rating claim (i.e., evidence that his service-connected diabetes mellitus had increased in severity), and the responsibilities of the Veteran and VA in obtaining such evidence.  

Review of the record reveals that the Veteran has not been advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the United States Court of Appeals for the Federal Circuit held that any error by VA in providing the notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial and require reversal unless VA can show that the error did not affect the essential fairness of the adjudication.  To do this, VA must show that the purpose of the notice was not frustrated, such as by demonstrating:  (1) that any defect was cured by actual knowledge on the part of the claimant, see Vazquez-Flores v. Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 30, 2008) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F.3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. Vet. App. January 30, 2008).

In this case, it is not clear if the Veteran and his representative were aware of the evidence needed to establish a disability rating in general or the specific rating criteria needed to warrant a higher rating for diabetes mellitus, i.e., evidence showing that the Veteran requires insulin or restricted activities in order to manage his diabetes, or evidence showing that he has suffered from episodes of ketoacidosis or hypoglycemic reactions due to his service-connected disability.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  Nevertheless, the Board finds that the essential fairness of the adjudication has not been affected by the notice defect or the Veteran's lack of knowledge in this regard.  

In making this determination, the Board notes that the evidentiary record contains all pertinent, identified VA and private medical records, which have been obtained and considered by the AOJ and the Board in evaluating this claim.  Additionally, the Veteran was afforded VA examinations in April 2004 and June 2011 in conjunction with this appeal.  There is no allegation or indication that the VA examinations were not adequate for rating purposes; nor is there any indication or allegation that the evidence of record does not sufficiently describe the level of severity of the Veteran's service-connected diabetes mellitus or the effect his disability has on his employment and daily activities.  

In this context, the Board finds that, even if the Veteran had been properly notified of the evidence and information necessary to establish a disability rating and an effective date, in general, and of the specific rating criteria used to evaluate diabetes mellitus, the outcome of this case would not have changed.  Indeed, the medical evidence of record, including the VA examination reports, fully document the Veteran's symptoms and the treatment he has received for his service-connected diabetes mellitus.  The evidence of record also documents the effect his disability has on his ability to work and conduct his activities of daily living.  As discussed below, the evidence of record does not reflect any increased symptomatology or treatment which warrants a higher schedular rating for the Veteran's service-connected diabetes mellitus.  The Board notes that the criteria needed to warrant a higher rating would likely be reflected in the objective evidence of record and any lay assertion of increased symptomatology based upon any additional notice would be rendered incompetent if not confirmed by the objective evidence of record, as the criteria is considered complex in nature and not observable by a layperson.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913.  In this regard, the Board notes that the Veteran is a dentist; however, there is no indication or allegation that he has the requisite medical training and knowledge in disorders of the endocrine systems, such as diabetes mellitus, and, thus, any statement made or submitted by the Veteran as medical evidence of increased symptomatology would be deemed incompetent.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Regardless, as noted, the Veteran has not submitted any lay statement in support of his claim that shows he suffers from increased symptomatology due to his serivce-connected diabetes mellitus.  In this regard, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim and given ample time to provide lay and medical evidence in support of his claim.  

In sum, the Board finds that, given the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  

Therefore, the Board concludes that VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when the current appeal arose from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).

Service connection for type II diabetes mellitus, associated with herbicide exposure, was established in September 2001, and the RO assigned a 20 percent disability evaluation under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, effective July 9, 2001.  

The Veteran was notified of the RO's determination in October 2001 and submitted a timely notice of disagreement as to the disability rating and effective date assigned to his service-connected diabetes mellitus.  

In December 2002, the RO granted an earlier effective date of October 13, 2000 for the grant of service connection for diabetes mellitus; however, the RO continued the 20 percent rating assigned to the Veteran's disability.  

Thereafter, the Veteran perfected his appeal by submitted a substantive appeal via VA Form 9, and the increased rating claim was certified to the Board.  

In January 2004, the Board remanded the Veteran's increased rating claim in order to obtain VA treatment records and to schedule the Veteran for a VA examination.  Based on the findings of the VA examination conducted in April 2004, the RO issued a supplemental statement of the case (SSOC) dated August 2004 continuing the 20 percent rating assigned to the Veteran's service-connected diabetes mellitus and re-characterizing the Veteran's disability as "diabetes mellitus, type II, with microalbuminuria.  

The RO also issued a rating decision dated August 2004 wherein service connection was established for diabetic peripheral neuropathy affecting the bilateral upper and lower extremities and pontine infarction due to cerebrovascular atheromatous ischemic disease as secondary to service-connected diabetes mellitus.  The RO granted a 20 percent rating was assigned for each extremity affected by peripheral neuropathy and a 10 percent rating for the pontine infarction.  The Veteran has not disagreed with the disability ratings assigned to service-connected diabetic peripheral neuropathy or pontine infarction and, thus, those disabilities will not be discussed in the decision herein.  

Instead, the Board will proceed to evaluate whether a higher disability rating is warranted for the Veteran's service-connected diabetes mellitus.  

Under DC 7913, diabetes mellitus, requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent rating.  A 40 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities.  A 60 percent rating is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a monthly visits to a diabetic care provider, plus complications that would not be compensable of separately evaluated.  A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

Note (1) to DC 7913 instructs that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under DC 7913.  38 C.F.R. § 4.119, DC 7913.  

The pertinent evidence of record, which will be considered in evaluating this claim, includes VA examination reports dated April 2004 and June 2011, VA outpatient treatment records dated from 2006 to 2009, and a September 2001 statement from Dr. L.V.  The Veteran has submitted general statements in support of this appeal; however, his statements do not contain any relevant information as to the severity of his service-connected diabetes mellitus.  See May 2002 Notice of Disagreement and statements from the Veteran dated September 2004, July 2006, and June 2007.  

The pertinent evidence of record reflects that the Veteran's service-connected diabetes mellitus requires that the Veteran follow a restricted or special diet and that he uses glyburide, an oral hypoglycemic medication, on a daily basis.  See September 2001 statement from Dr. L.V.; VA examination reports dated April 2004 and June 2011; and VA outpatient treatment records dated 2006 to 2009; see also February 2001 VA gastrointestinal examination report.  

At the April 2004 VA examination, the Veteran reported visiting his physician every six months but there is no indication that these visits are due to ketoacidosis or hypoglycemic reactions, as the evidence shows that the Veteran has consistently denied having a history of ketoacidosis or hypoglycemic reactions throughout the pendency of this claim and appeal.  He has also consistently denied having progressive weight loss.  See VA examination reports dated April 2004 and June 2011.  

At the April 2004 VA examination, the Veteran also reported experiencing a loss of strength in his right leg after undergoing prostate surgery.  However, as noted, the evidence shows that the Veteran's loss of strength and sensory impairment in his extremities have been attributed to his service-connected diabetic peripheral neuropathy, which is not currently on appeal.  See April 2004 VA peripheral nerves examination report.  Indeed, there is no lay or medical evidence of record that shows the Veteran's diabetes mellitus has resulted in regulation of his activities, such as avoidance of strenuous occupational or recreational activities.  In fact, at the April 2004, the Veteran reported that he tries some exercise and, at the June 2011 VA examination, he reported that his disability has not resulted in restrictions in his ability to perform strenuous activities.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for the Veteran's service-connected diabetes mellitus at any point during the appeal.  As noted, while the Veteran's diabetes mellitus requires daily medication and a restricted diet, there is no lay or medical evidence that shows he requires insulin or regulation of activities or that he has suffered from ketoacidosis or hypoglycemic reactions.  Therefore, the evidence of record does not show the symptoms needed to establish a higher disability rating under DC 7913.  

The Board has considered the Veteran's service-connected diabetes mellitus under all other potentially applicable provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, after careful review of the available diagnostic codes and the medical evidence of record, the Board finds there are no other DCs that provide a basis to assign an evaluation higher than the 20 percent rating currently assigned.  

As to any diabetic complications that may be rated separately, the Board again notes that service connection has been established for diabetic peripheral neuropathy and pontine infarction.  Therefore, additional consideration will not be given to the sensory or cardiac complications associated with the Veteran's service-connected diabetes mellitus, as those disabilities are not currently on appeal.  The evidence shows that the Veteran suffers from erectile dysfunction and constipation; however, the Veteran's erectile dysfunction has been attributed to his service-connected prostate cancer disability and the June 2011 VA examiner determined that the Veteran's constipation is not related to his diabetes.  See June 2011 VA examination report.  The June 2011 VA examiner also stated that there were no diabetic skin abnormalities or any evidence of a visual impairment of amputation.  See Id.  

At the June 2011 VA examination, the Veteran denied any symptoms of diabetic nephropathy and there is no other objective evidence of record which shows the Veteran has complained of or received treatment for urinary symptoms, renal dysfunction or failure, or acute nephritis.  See VA examination reports dated April 2004 and June 2011; VA treatment records.  Indeed, at the April 2004 VA examination, the Veteran's creatinine and BUN levels were reported as normal, while the June 2011 VA examination report reflects that his creatinine level was 1.55 mg and his BUN was 31.6 mg.  Blood testing has not revealed any evidence of casts.  See June 2011 VA examination report; see also VA outpatient treatment records dated October 2006; January, June, and August 2007; and February, May and August 2008.  

Nevertheless, the June 2011 VA examiner stated that the Veteran's microalbuminuria is a manifestation of nephropathy and complication of diabetes mellitus.  The June 2011 VA examiner also noted that the Veteran was diagnosed with hypertension in 2006, which requires continuous medication for control.  In this regard, the June 2011 VA examination report reflects that the Veteran's blood pressure readings were 175/75, 165/75 and 170/75, while his blood pressure reading was 140/80 at the April 2004 VA examination.  

Based on the foregoing, the Board will evaluate whether a separate disability rating is warranted for the diabetic nephropathy shown at the June 2011 VA examination.  

Under DC 7541, renal involvement in diabetes mellitus will be rated as renal dysfunction.  Under 38 C.F.R. § 4.115a, renal dysfunction will be awarded a noncompensable (zero percent) disability rating where the Veteran has albumin and cases with a history of acute nephritis; or, hypertension noncompensable under diagnostic code 7101.  A 30 percent rating is warranted where the Veteran has albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted where the Veteran has constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under diagnostic code 7101.  An 80 percent rating is warranted where the Veteran has persistent edema and albuminuria with BUN 40 to 80 mg% or, creatinine 4 to 8mg%, or; generalized poor health characterized by lethargy, weakness, anorexia weight loss, or limitation of exertion.  A 100 percent rating is warranted where the Veteran required regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or BUN more than 80 mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  

Under DC 7101, hypertensive vascular diseases (hypertension and isolated systolic hypertension) warrants a 10 percent rating for diastolic pressure predominantly 100 or more, or: systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more or; systolic pressure predominantly 200 or more.  A 40 percent rating is warranted for diastolic pressure predominantly 120 or more. A maximum rating of 60 percent is warranted for diastolic pressure predominantly 130 or more.  

As noted above, the evidence shows that the Veteran suffers from diabetic nephropathy manifested by microalbuminuria; however, there is no evidence of casts or a history of nephritis.  Nor is there any evidence of constant or recurring albumin with hyaline and granular casts or red blood cells, constant albuminuria with some edema, or definite decrease in kidney function.  However, there is evidence of hypertension, which requires continuous medication for control and is manifested by systolic blood pressure readings occasionally 160 or more.  See June 2011 VA examination report and VA outpatient treatment records.  

Therefore, based on the evidence showing the Veteran's hypertension warrants a 10 percent rating under DC 7101, the Board finds that the criteria for a separate 30 percent disability rating for diabetic nephropathy have been met.  A rating higher than 30 percent is not warranted because, as noted, there is no lay or medical evidence of constant or recurring albumin with hyaline and granular casts or red blood cells, constant albuminuria with some edema, or definite decrease in kidney function.  Nor is there evidence that the Veteran experiences persistent edema and albuminuria with BUN between 40 and 80 mg, creatinine between 4 to 8 mg, or generalized poor health.  There is also no evidence that the Veteran's hypertension is manifested by diastolic or systolic blood pressure readings predominately 110 or 200 or more, respectively.  

Therefore, based on the foregoing, the Board finds that the preponderance of the evidence is against the grant of a disability rating higher than 20 percent for service-connected diabetes mellitus.  See 38 C.F.R. § 4.114, DC 7913.  However, the preponderance of the evidence supports the grant of a separate 30 percent rating, but no higher, for the Veteran's diabetic nephropathy manifested by microalbuminuria and hypertension.  See 38 C.F.R. § 4.115, DCs 7541, 7101.  In making this determination, all reasonable doubt has been resolved in favor of the Veteran.  See Gilbert, supra.  

Extra-schedular Consideration

The Board has considered whether this issues on appeal should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

In this appeal, the manifestations of the Veteran's diabetes mellitus, with associated microalbuminuria and hypertension, are fully contemplated by the schedular rating criteria.  Indeed, the Veteran's daily medication use, restricted diet, and increased systolic blood pressure readings are all contemplated by the disability ratings assigned herein.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with his diabetes mellitus disability, as well as all complications associated therewith, and the rating schedule is adequate to evaluate the disability picture associated with each disability.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  See id.  However, the Board notes that the Veteran has not been hospitilzied for his diabetes mellitus disability at any time during the course of the appeal.  Further, the percentage ratings are considered adequate to compensate for considerable loss of working time from exacerbations proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  As such, referral for consideration of an extra-schedular rating is not necessary.  See Thun, 22 Vet. App. at 115-16.  

TDIU

The Board has also considered whether a claim for a TDIU has been raised.  When evidence of unemployability is submitted during the course of an appeal from a rating assigned for a disability, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

In this case, the preponderance of the evidence reflects that the Veteran retired from his job as a dentist in 2001 as a result of his inability to properly use his dental machinery.  Indeed, the April 2004 VA peripheral nerves examination report reflects that the Veteran reported that he was no longer able to work because he was unable to press the dental pedal machine.  However, at the June 2011 VA examination, he also reported retirement by eligibility due to age or duration of work.  The June 2011 VA examiner noted that the Veteran also retired in 2001 due to a physical problem, specifically noted as prostate cancer, radical prostatectomy, and the diagnosis of diabetes mellitus; however, the examiner opined that, with regard to the Veteran's diabetes mellitus and peripheral neuropathy and based on examination and interview of the Veteran, the Veteran is able to obtain, perform, and secure a sedentary and/or semi-sedentary type work in order to obtain and secure a financial gainful employment, although he must have at least two breaks for snacks to maintain a strict diet.  

Based on the foregoing, the Board finds there is no lay or medical evidence of record which shows that the Veteran is unemployable due to his service-connected diabetes mellitus, alone.  The Board notes that, while the Veteran's diabetes mellitus may have some effect on his employability, this is contemplated by the 20 percent rating currently assigned.  As such, the evidence does not show that the Veteran is unemployable due to his service-connected diabetes mellitus disability, and further discussion of a TDIU is not necessary.   


ORDER

An initial disability rating higher than 20 percent for service-connected diabetes mellitus is not warranted.  

A separate 30 percent disability rating for diabetic nephropathy manifested by microalbuminuria and hypertension, associated with service-connected diabetes mellitus, is granted, subject to the laws and regulations governing monetary awards.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


